


110 HR 1716 : Green Energy Education Act of

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1716
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize higher education curriculum
		  development and graduate training in advanced energy and green building
		  technologies.
	
	
		1.Short titleThis Act may be cited as the
			 Green Energy Education Act of
			 2007.
		2.DefinitionFor the purposes of this Act:
			(1)DirectorThe
			 term Director means the Director of the National Science
			 Foundation.
			(2)High performance
			 buildingThe term high performance building has the
			 meaning given that term in section 914(a) of the Energy Policy Act of 2005 (42
			 U.S.C. 16194(a)).
			(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Graduate training
			 in energy research and development
			(a)FundingIn
			 carrying out research, development, demonstration, and commercial application
			 activities authorized for the Department of Energy, the Secretary may
			 contribute funds to the National Science Foundation for the Integrative
			 Graduate Education and Research Traineeship program to support projects that
			 enable graduate education related to such activities.
			(b)ConsultationThe
			 Director shall consult with the Secretary when preparing solicitations and
			 awarding grants for projects described in subsection (a).
			4.Curriculum
			 development for high performance building design
			(a)FundingIn carrying out advanced energy technology
			 research, development, demonstration, and commercial application activities
			 authorized for the Department of Energy related to high performance buildings,
			 the Secretary may contribute funds to curriculum development activities at the
			 National Science Foundation for the purpose of improving undergraduate or
			 graduate interdisciplinary engineering and architecture education related to
			 the design and construction of high performance buildings, including
			 development of curricula, of laboratory activities, of training practicums, or
			 of design projects. A primary goal of curriculum development activities
			 supported under this section shall be to improve the ability of engineers,
			 architects, landscape architects, and planners to work together on the
			 incorporation of advanced energy technologies during the design and
			 construction of high performance buildings.
			(b)ConsultationThe
			 Director shall consult with the Secretary when preparing solicitations and
			 awarding grants for projects described in subsection (a).
			(c)PriorityIn
			 awarding grants with respect to which the Secretary has contributed funds under
			 this section, the Director shall give priority to applications from
			 departments, programs, or centers of a school of engineering that are partnered
			 with schools, departments, or programs of design, architecture, and city,
			 regional, or urban planning.
			
	
		
			Passed the House of Representatives June 6,
			 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
	
	
